   Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 1 of 22 PageID# 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

 UNITED STATES OF AMERICA                         FILED UNDER SEAL

                   v.                             Case No. 1:20-mj-140

 HYRUM T. WILSON

                   Defendant.


                           AFFIDAVIT IN SUPPORT OF
                   CRIMINAL COMPLAINT AND ARREST WARRANT

        I, Samad D. Shahrani, Special Agent with the Federal Bureau of Investigation, first being

duly sworn, depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

       1.      I am submitting this affidavit in support of an arrest warrant and a criminal

complaint charging the defendant, HYRUM T. WILSON with the following three federal offenses:

(1) conspiracy to distribute controlled substances, including oxycodone and amphetamine, in the

Eastern District of Virginia and elsewhere, in violation of Title 21, United States Code, Sections

841(a)(1) and 846; (2) conspiracy to use fire and explosives, including Molotov cocktails, to

commit the conspiracy to distribute controlled substances, in violation of Title 18, United States

Code, Sections 844(h)(1) and (m); and (3) possession of firearms in furtherance of the conspiracy

to distribute controlled substances, in violation of Title 18, United States Code, Section

924(c)(1)(A)(i).

       2.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”). I have been

employed as an FBI Special Agent since September 2011. I am currently assigned to a High Tech
   Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 2 of 22 PageID# 3



Organized Crime squad based at the Northern Virginia Resident Agency of the FBI’s Washington

Field Office. I was previously assigned to the FBI’s New York Field Office from completion of

my training in February 2012, until my transfer to the Washington Field Office in April 2019.

While in New York, I was assigned to a Cyber Criminal Computer Intrusion squad from

approximately October 2012 until April 2019.

       3.      I have experience investigating violations of narcotics trafficking offenses and

computer-facilitated crimes. I have sworn to affidavits in support of arrest warrants and search

warrants for computer hacking violations, as well as violations pertaining to illegal narcotics,

monies or proceeds derived from the sale of illegal narcotics, and records pertaining to the purchase

and sale of controlled substances. I have also conducted and participated in narcotics and money

laundering investigations resulting in the arrest and conviction of drug distributors, and seizures

of controlled substances, including prescription drugs. I am familiar with the use, effects,

distribution techniques, appearance, and method of manufacture of controlled substances.

Additionally, I am familiar with the functioning and structure of narcotics markets operating on

Internet-based Darknets (“Darknet markets”) including the operations of the sellers on such

markets (“vendors”), and the purchasers on such markets (“buyers”).

       4.      This affidavit is intended to show that there is probable cause for the requested

criminal complaint and arrest warrant, and does not set forth all of my knowledge about this matter.

All information contained in this affidavit is either personally known to me, has been

communicated to me by other law enforcement officers, or has been described in documents

gathered during this investigation that I have reviewed. When I assert that a statement was made

by an individual, that statement is described in substance and in part, but my assertion is not

necessarily intended to constitute a verbatim recitation of the entire statement.



                                                 2
   Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 3 of 22 PageID# 4



                               BITCOIN AND THE DARKNET

               Digital currency (also known as cryptocurrency) is generally defined as an

electronic-sourced unit of value that can be used as a substitute for fiat currency (i.e., currency

created and regulated by a government). Digital currency exists entirely on the Internet and is not

stored in any physical form. Digital currency is not issued by any government, bank, or company

and is instead generated and controlled through computer software operating on a decentralized

peer-to-peer network. Digital currency is not illegal in the United States and may be used for

legitimate financial transactions. However, digital currency is often used for conducting illegal

transactions, such as the sale of controlled substances.

               Through the Dark Web or Darknet, which are websites accessible only through

encrypted means, individuals have established online marketplaces for narcotics and other illegal

items. These markets often only accept payment through digital currencies, such as Bitcoin.

Accordingly, a large amount of Bitcoin sales or purchases by an individual is often an indicator

that the individual is involved in narcotics trafficking or the distribution of other illegal items.

Individuals intending to purchase illegal items on Darknet websites need to purchase or barter for

Bitcoins. Further, individuals who have received Bitcoin as proceeds of illegal sales on Darknet

websites need to sell their Bitcoin to convert them to fiat (government-backed) currency. Such

purchases and sales are often facilitated by peer-to-peer Bitcoin exchangers, who advertise their

services on websites designed to facilitate such transactions.

                                      PROBABLE CAUSE

                     Summary of the Investigation and Firebombing Plot

       7.      HYRUM T. WILSON (“WILSON”) conspired with William Anderson Burgamy

IV (“Burgamy”) to distribute prescription medications, including opioids, to which WILSON had



                                                 3
   Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 4 of 22 PageID# 5



access as a licensed pharmacist. From at least August 2019 through April 2020, WILSON

regularly and unlawfully mailed controlled substances to Burgamy. Burgamy advertised and sold

the drugs using the Darknet and through encrypted e-mail accounts, and provided a cut of the illicit

profits to WILSON through Bitcoin payments, wire transfers, and bundles of cash through the

mail. Burgamy unlawfully distributed prescription medications that he received from WILSON

to locations in the Eastern District of Virginia and elsewhere.

       8.      Given the success and profitability of the drug trafficking scheme, WILSON

repeatedly hit limits, set by his distributor, on the amount of prescription drugs that he could obtain

and provide to Burgamy. Consequently, WILSON and Burgamy developed a scheme to break

into, steal the opiate supply of, and firebomb a competing pharmacy located in Auburn, Nebraska

(“the Victim Pharmacy”). From at least October 2019 through April 2020, WILSON and Burgamy

regularly discussed the firebombing plot in detail. Burgamy repeatedly told WILSON that he

intended to carry at least one rifle and at least one handgun while breaking into, stealing from, and

firebombing the Victim Pharmacy in furtherance of WILSON and Burgamy’s drug trafficking

scheme. Burgamy also discussed with WILSON his intended use of Molotov cocktails, enhanced

with Styrofoam as a thickening agent, to burn the Victim Pharmacy down. Burgamy showed

WILSON images of numerous firearms that he possessed during the same period in which he and

WILSON were plotting to destroy the Victim Pharmacy, and during the same period in which

Burgamy was regularly receiving shipments of controlled substances from WILSON for

distribution to locations in the Eastern District of Virginia and elsewhere.

       9.      WILSON and Burgamy believed that the destruction of the Victim Pharmacy would

cause WILSON’s own pharmacy business to flourish and that, in turn, WILSON’s distributor

would increase the amount of controlled substances that WILSON could order to meet the



                                                  4
   Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 5 of 22 PageID# 6



increased demand. This would allow WILSON to continue sending more prescription drugs to

Burgamy in furtherance of the drug trafficking conspiracy.          Only due to law enforcement

intervention, which thwarted the plot, as well as delays imposed by the COVID-19 outbreak, did

WILSON and Burgamy’s attack plan not come to fruition.

                               NeverPressedRX Darknet Vendor

       10.     Since in or about December 2019, the FBI, the United States Postal Inspection

Service, the Food and Drug Administration Office of Criminal Investigations (“FDA”), and the

Drug Enforcement Administration, in coordination with the U.S. Attorney’s Office for the Eastern

District of Virginia, have been investigating a Darknet market vendor account operating under the

name NeverPressedRX. NeverPressedRX has been operating as a vendor on at least two Darknet

markets, including Empire Market (“Empire”).

       11.     According to the vendor profile, the NeverPressedRX account has been a member

of Empire since on or about August 21, 2019. A review of the Empire NeverPressedRX account

on April 9, 2020 revealed that the account had 2569 sales, a vendor level of 7 and a trust level of

7 with 99.95% positive reviews. Based on my training and experience, I know that achieving such

a high positive rating for a vendor is extremely difficult and indicates that the quality of the drugs

and the customer service provided by a particular vendor is likely high.

       12.     From at least January 3, 2020 through April 9, 2020, NeverPressedRX made the

following statements on its Darknet vendor profile regarding the source of the pills being sold:

“All of our stock comes directly from a US Pharmacy,” “All of our listings feature pictures of the

exact medication the listing is for. Therefore if you see that the pills are from a certain

manufacturer in the picture, rest assured your order will be shipped with the medication as pictured

in that listing, from that same manufacturer guaranteed.”



                                                  5
    Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 6 of 22 PageID# 7



       13.      Between January 3, 2020 and April 7, 2020, federal agents with the FBI and FDA,

acting in undercover capacities, made and received nine purchases of controlled substances from

NeverPressedRX, specifically of the opioid oxycodone and the amphetamine Adderall, both of

which are Schedule II controlled substances. These pills were ordered from, and delivered to, the

Eastern District of Virginia. Laboratory testing of a selection of the pills received in the course of

these undercover buys confirmed that the tested pills were, in fact, oxycodone and amphetamine.

       14.      In the course of the investigation, law enforcement determined that Burgamy, a

resident of the state of Maryland who is not a pharmacist, was operating as NeverPressedRX. Law

enforcement conducted surveillance of Burgamy on several occasions as he placed packages

ordered from NeverPressedRX by the undercover federal agents into the mail steam for delivery to

addresses located in the Eastern District of Virginia.

    Burgamy’s Arrest and the Execution of Search Warrants in Maryland and Nebraska

       15.      On April 9, 2020, pursuant to an arrest warrant issued based on a criminal complaint

filed in the U.S. District Court for the Eastern District of Virginia, federal law enforcement agents

arrested Burgamy at his Maryland residence on charges of unlawful distribution of controlled

substances and money laundering. Following Burgamy’s arrest, multiple court-authorized search

warrants were executed at his residence. Burgamy knowingly and voluntarily waived his Miranda

rights and agreed to speak with law enforcement.

       16.      Among many other audio recorded admissions, Burgamy stated that he only had

one supplier, whom he named as WILSON. Burgamy described WILSON as a pharmacist in

Auburn, Nebraska, who operates a pharmacy named “Hyrum’s Family Value Pharmacy.”

       17.      During the search of Burgamy’s residence, law enforcement located eight firearms,

all loaded with rounds in each respective chamber. The weapons included: two 5.56mm/.223



                                                  6
    Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 7 of 22 PageID# 8



caliber AR-15 style rifles; one .308 caliber SCAR rifle; two 12-gauge shotguns; and three 9mm

handguns. Law enforcement also located thousands of prescription opioid pills; some of the bottles

even still had their foil under-cap seals in place. These bottles were consistent with the type of

pharmacy quantity bottles displayed on the NeverPressedRX Empire vendor store.

       18.      Simultaneous with the arrest of Burgamy and the search of his residence, federal

law enforcement agents executed court-authorized search warrants at WILSON’s residence and his

business, Hyrum’s Family Value Pharmacy, both located in Auburn, Nebraska. WILSON refused

to speak to speak with the agents on April 9, 2020.

                   The Firebombing Plot to Destroy the Nebraska Pharmacy

       19.      During the evening of April 9, 2020, as part of the processing and review of

evidence seized from Burgamy’s residence, your affiant reviewed a black leather bound notebook

recovered from a folding table in the garage of Burgamy’s residence. The garage also contained a

variety of other items associated with the NPRX identity, including at least 15 empty pharmacy

sized bottles of prescription medication and packaging materials. The inside front cover of the

notebook had the words “NPRX Private” handwritten on it. In a journal entry dated January 10,

2020, the following text was handwritten in a section labeled “Top Priority”:

        “Hyrum [referring to WILSON] responded w/ no more orders until Operation Firewood is
        complete. FUCK!!!! Make plans (extremely thourough [sic] to fullfill [sic] the fucking
        plan)”

       20.      On the adjoining page, under a section titled “Notes,” the word “Nebraska” was

printed in large letters, along with the following text: “Make The Plans & Set A Fucking Date.

Order: plate carrier/color contacts/black 5.11 pants/black long sleeve shirt/box of rubber gloves

Oakley gloves/.”




                                                 7
    Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 8 of 22 PageID# 9



       21.      On the same page, in a section labeled “List of Items Needed” was the following

list: “cans of duster, hammer, rental car, 2 sets of stolen plates, duffel bags, hard mask, soft

hood/face mask, rubber gloves, tactical gloves, rifle w/sling, pistol w/ holster, secondary pistol

w/ankle holster, at least 2 spare pistol mags, at least 6 spare rifle mags, plate & plate carrier setup,

shotgun for trunk/breach, glass bottles/T-shirts/Zippo, knife/gasoline in container, map w/plans

(visual), color contacts.” Below is an image of the referenced notebook page:




       22.      On April 10, 2020, your affiant reviewed text messages contained in an encrypted

messaging application located on Burgamy’s seized iPhone. The messages were between Burgamy

and a user identified as “Hyrum,” associated with the phone number 402-237-[redacted]. Forensic

examination of an iPhone seized from WILSON on April 9, 2020, revealed that it was assigned the

same 402-237-[redacted] phone number and was identified from the phone’s device information as
                                                   8
    Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 9 of 22 PageID# 10



being named “Hyrum’s iPhone.” According to records obtained from Verizon, the subscriber for

that phone number listed an address identical to the address listed on WILSON’s Nebraska Driver’s

License. Additionally, the same telephone number was listed on subscriber records provided by a

cryptocurrency exchange that identified the account as belonging to WILSON, also with an address

matching WILSON’s driver’s license. This address matches the house in which WILSON was

residing during the execution of a search warrant on April 9, 2020.

       23.      According to timestamps contained in the text messages,1 the messages on this

specific encrypted messaging application began on October 29, 2019. Among the first messages

on that date included Burgamy requesting WILSON’s address so that Burgamy could send

WILSON payment for a Schedule II controlled substance. No mention of a prescription was made.

WILSON provided the address of Hyrum’s Family Value Pharmacy in Auburn, Nebraska.

Burgamy then asked WILSON “if operation firewood is still in play and if it would help the amount

you are able to process,” to which WILSON responded, in part:

         “I hit my limit again this month, and that’s with just my customers. And while
        operation firewood would help my volume, I can’t give him [referring to another
        individual who Burgamy alleged was prepared to help conduct the firebombing
        operation] anything up front so I understand if he doesn’t want to make the trip.”

       24.      On November 13, 2019, Burgamy requested instructions from WILSON regarding

where to go in the Victim Pharmacy and whether he should buy a cordless metal grinding wheel in

the event there was a safe or locked cabinet inside the Victim Pharmacy. WILSON responded that

the last time he checked, the pills were laid out alphabetically, and told Burgamy to “hit the H’s

and O’s.” Based on my training and experience, I believe WILSON was instructing Burgamy to



1
 Unless otherwise noted, all communications contained in this affidavit between WILSON and
Burgamy are set forth as originally written, including with respect to capitalization, punctuation,
and spelling.
                                                 9
  Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 10 of 22 PageID# 11



locate the H’s and O’s section of the Victim Pharmacy’s drug storage area in order to steal its supply

of hydrocodone and oxycodone before firebombing the Victim Pharmacy. A few messages later,

Burgamy responded, “Were [sic] going in armed so I would definitely like to avoid anyone showing

up lmao.” WILSON then speculated about police response time and stated, “I’m betting you can

grab and be out in 60 or less.”

       25.      Also on November 13, 2019, Burgamy asked WILSON how much product the

Victim Pharmacy could have in stock and whether the Victim Pharmacy was in a remote location.

Burgamy told WILSON that Burgamy’s alleged partner would be “going in with his ar 15 sling

over his back and I’ll have scar heavy so we need to be out before anyone shows.” Burgamy then

provided WILSON with an image of what I recognized to be an FN SCAR rifle. The weapon had

a magazine inserted in the magazine well. A loaded rifle, with a round in the chamber, that appeared

externally physically identical, including with a black “Punisher” skull on the left side of the

magazine well, was recovered from Burgamy’s residence on April 9, 2020.

        26.      WILSON responded on the same day by providing detailed instructions to

Burgamy concerning the Victim Pharmacy’s location. WILSON also informed Burgamy that the

Victim Pharmacy had “About 2x to 3x me. So 1k to 3k of the oxy 5,10,15,30. 2-4K of each of the

hydros.” WILSON provided Burgamy what appears to be a screen capture of a Google map, along

with additional directions to locate the Victim Pharmacy. Burgamy responded by sending a picture

of what appeared to be two hard face masks and asked WILSON if he should rent an SUV “or a

faster car just in case.” A cropped version of the picture sent by Burgamy to WILSON on

November 13, 2019 is included on the next page.




                                                  10
  Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 11 of 22 PageID# 12




        27.     Also on November 13, 2019, Burgamy asked WILSON to find “the best get away

route.” WILSON replied with suggestions on how to reach the Kansas border. WILSON noted,

in part, “I would think the fire would take precedence over a high speed chase, especially if they

don’t know what direction you’re heading.” Burgamy asserted that, “if we play it right they won’t

even recognize the theft they will think he pissed someone off because I’m trying to torch the

meds.” WILSON replied, “That’s what I’m hoping the spray paint will accomplish. He’s kind of

a jackass so it’s definitely believeable [sic] lol”

        28.     The November 13, 2019 discussion then shifted to Burgamy asking WILSON,

“What would it take for us to open a pharmacy in mexico. Because that would give us access to

the old Oxys and we would be able to make much more money.” WILSON responded, “My guess?

Mexican citizenship. Plus bribes to the cartel.” Burgamy replied, “Plus if you moved to california

the border is right there. Baja México. And if we could somehow get access to an unlimited

amount Hyrum we would be able to retire.”

       29.      On January 8, 2020, Burgamy stated, “Also talked to our guy [referring to the

individual who Burgamy alleged was willing to help with the firebombing] and were [sic] planning

on coming to the campfire in 2 weeks he wanted me to ask you if you thought a weekend or

                                                      11
  Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 12 of 22 PageID# 13



weeknight would be best as well as if you were going to be able to sell him anything this month? I

need a bottle of adderall and a bottle of amoxicillin 500mg and syringes for test for me personally

if you can.” WILSON responded, “Weekend would probably be best. I’ll send you a few things –

how much amoxicillin do you need? I have 1000 count bottles, which is probably more than you

need lol.” Later in the conversation, Burgamy stated, “Can you send oxy and Xanax for our [racial

slur omitted; possibly referring to Burgamy’s alleged firebombing partner]. And you are for sure

we are good with fire wood right. I can’t get caught doing this shit bud.”

       30.      Also on January 8, 2020, WILSON responded, “It’s fine if you think it’s too high

risk. I never expected you to be the one doing it.” Burgamy replied, “Me neither but I’ll do it for

you. I told him if he [referring to Burgamy’s alleged firebombing partner] fucks around and is in

there for longer than 2 minutes I’m leaving him. I’m not a bitch. I’ll do what I have to for us.”

Burgamy subsequently made a request of WILSON and stated, “Also before we do firewood I’ll

give you my credit card info that has like 15k available on it just in case you had to bail me worst

case. I’ll fucking say that guy [referring to Burgamy’s alleged firebombing partner] was holding

me hostage and have [an individual close to Burgamy] vouch for me lmfao.” WILSON replied, “I

won’t be able to do any until after firewood. Once I have the increased volume, my warehouse will

increase my limit.”

       31.      Burgamy continued describing his concerns on that same day about being caught

and how much time should be spent in the Victim Pharmacy. Burgamy remarked, “unless

Superman is in Nebraska I think 3 minutes we should be fine. Only thing I worry about is cameras

and them catching up to us further away. I need you to map me a way out of the state ASAP.”

WILSON replied, “Our cops are pretty lazy. There are 2 ways out. The short way is 15 minutes,

but you go all the way through town. The long way is maybe 30 minutes, going straight south.”



                                                 12
  Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 13 of 22 PageID# 14



Burgamy responded, “I want you to make a little drawing whichever way you think is best with a

radar detector. Rather not go through town unless absolutely needed.” Burgamy then discussed a

request from his alleged firebombing partner for another delivery of drugs, and asked WILSON if

he was just holding out on supplying the drugs to Burgamy’s alleged firebombing partner because

WILSON wanted his competition eliminated. Burgamy claimed he told his alleged firebombing

partner that “he better hope nobody shows up while he is in there because I’m not gonna surrender

quietly god forbid anyone did show up I’m bringing my scar and blasting my fucking way out

lmfao.” Burgamy then sent WILSON what appeared to be the same photograph of the SCAR rifle

that he shared with WILSON approximately two months earlier on November 13, 2019.

       32.      Later on January 8, 2020, WILSON replied to Burgamy with the following, in part:

        “holding out is not meant to be an incentive. My wholesaler looks at my volume
        and determines how much oxy I can order every 30 days. Right now my limit is
        about 60,000 mg per month, so if he [referring to Burgamy’s alleged firebombing
        partner] wants 1000 of the 30mg that’s 50% of my allotment right there. But, if I
        get all the pharmacy business, they’ll bump my allotment up to 250k mg or so,
        which means I can order 1000 of the 30s every month and still have enough room
        left over for my legitimate patients.”

       33.      Burgamy subsequently asked WILSON for assistance should the planned attack

encounter any problems. Burgamy stated, in part, “if shit did go south I’m leaving him [referring

to Burgamy’s alleged firebombing partner] escaping and hiding out h til [sic] you get me then flying

home.” WILSON replied, “For sure. I’ll get you wherever you are and say you’ve been staying

with me for a few days.” Burgamy responded, “Plus we’ll get money now and later so it’s worth

the split to me. I’ll get away. I don’t think any hero is going to be chasing me down with those

308 Winchester’s zinging by their head.” I know from my training and experience that certain

versions of the SCAR rifle are chambered for the 7.62x51mm cartridge, a cartridge which is largely

interchangeable with the .308 Winchester cartridge, and that the terms are sometimes used

                                                 13
  Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 14 of 22 PageID# 15



interchangeably. WILSON then discussed police response time and the reaction time to an alarm.

A few messages later, Burgamy stated, “Hope that owner isn’t a hero and tried [sic] to show up or

he may have to go down too lmfao.” WILSON later replied that the “Owner lives 20 miles away.

He’s not an issue.”

       34.      On January 10, 2020, WILSON asked Burgamy to inform the individual who

Burgamy alleged was prepared to help conduct the firebombing that WILSON “can’t get him any

more oxy until after firewood. The same thing we told him last month.” The date of this

conversation matches the date circled on the above-described notebook entry that was found inside

Burgamy’s residence, which referenced “Hyrum” and set forth a list of items needed for “Operation

Firewood.”

       35.      On January 16, 2020, Burgamy, referencing the Victim Pharmacy, stated, “I’m

hoping he has a nice inventory. No reason he shouldn’t right.” WILSON, after a short aside,

replied, “And yes, he should have a nice inventory. He does 3x the volume, so he should have 3x

the pills I do. I just don’t know if he had a safe or not. I wish I did, and I don’t know how to find

out without seeming super suspicious.” Burgamy again detailed his plan to buy an angle grinder in

the event there was a safe in the Victim Pharmacy. Burgamy then stated the following to WILSON:

        “I may need you to give me the run down of where you think the shit would be.
        What I have planned is to spray paint outside, then immediately break door. Head
        in with a duffle bag and have the guy in bring [sic] with a case of beer bottles
        converted in maltoff [sic] cocktails and a zippo lighter and as soon as I hop the
        counter with the bag he’ll throw the 4 cocktails. What do you think.”

       36.      Also on January 16, 2020, WILSON responded, “Sounds fast. You’ll be out of

there before he even gets the call if it’s all in abc [alphabetical order]. If he does have all his stuff

on a heavy duty cabinet, I’ll just straight up pay you back. With the added volume I should be able

to do 10-15k bitcoin per month, on top of regular shipments.” Based on my training and experience,


                                                   14
  Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 15 of 22 PageID# 16



I believe WILSON was informing Burgamy that, after the rival pharmacy is destroyed, WILSON

expected to pick up the business from that pharmacy, which would allow WILSON to send $10,000

USD to $15,000 USD worth of drug transactions to Burgamy per month. It is unlikely that

WILSON is referring to 10,000 Bitcoin, as that would have converted to approximately

$94,000,000 USD based on the value of Bitcoin at the time of the conversation.

       37.      Burgamy replied to WILSON a few minutes later on January 16, 2020 and stated,

“Sounds good. I’ll get the mission done for you. Rather do it my way anyway plus it’s more

profitable overall.” WILSON responded, “I’ll leave operations up to you then. You make a great

COO lol.” Burgamy replied, “Lol. We make a great team so I’m gonna need some help.” WILSON

then remarked, “Just hope that fucker doesn’t try to bounce back too quickly. It should take a few

months just to get the insurance sorted out, then another few months for repairs and rebuilding. He

just needs to take the insurance payout and retire to a beach somewhere. Ok, what kind of help do

you need.” Burgamy asked WILSON for the following: “Names of what I need to look for locations

on shelves. Where it would most likely be. A real map of the area an old school map with exit

routes planned out in other states in multiple directions. Need you to look around where his office

is to see if any of the places of business around there have cameras. I’m going to have face covered

entire time but would be nice to know just in case.”

        38.     On January 22, 2020, WILSON sent Burgamy a message that stated: “Ok, list is:

Alprazolam 0.5mg (1000), Diazepam 5mg (1000), Hydro5/325 (2000), Hydro 10/325 (500), Oxy

5/325 (1000), Oxy 30 (500), Tramadol 50 (2000).” WILSON then sent an image of a UPS shipping

label ending in 3776. The label indicated it was a 10-pound package, and displayed a return

address of Hyrum Wilson, Pharmwerks, Inc, and the address for Family Value Pharmacy. The

label was addressed to BWC Coastal Inc and displayed Burgamy’s residence address.



                                                 15
  Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 16 of 22 PageID# 17



        39.    On January 23, 2020, WILSON messaged Burgamy and stated, “Package has been

sent. You should get it tomorrow, but I also paid for Sat delivery in case the snow delays things.”

Burgamy thanked WILSON and provided a detailed account of the plan, culminating in the

following text: “I told him [an unnamed co-conspirator in the firebombing] worst case scenario

it’s gonna take us 5 days to drive there sleep then hit the place I’ll grab the shit with a duffel bag

and have him right behind me with a lit zippo and maltoff [sic] cocktails ready to throw as soon as

I come from behind the counter and then we are out.” Burgamy then told WILSON to “Just let

me know when you get done with the google map getaway routes,” and requested WILSON to

send the routes via encrypted email with a password.

        40.    On January 24, 2020, Burgamy told WILSON that “we need firewood in order to

provide more shipments, whatever we get from there during the fire is a bonus payment for taking

the risk . . . ” WILSON then promised to send Burgamy “a couple different routes.”

        41.    On February 3, 2020, WILSON told Burgamy that he was going to “stay late and

create the map routes for you tonight.” From February 4, 2020, to February 25, 2020, there is a

gap in communication between the WILSON and Burgamy encrypted messaging accounts.

        42.    On February 25, 2020, Burgamy told WILSON that Burgamy was feeling better

and trying to get caught back up with everything. Burgamy asked if WILSON “got the routes.”

WILSON replied he “ditched them when [WILSON] didn’t hear back from [Burgamy].”

WILSON promised to get Burgamy some new routes. Burgamy asked about another drug-related

order, to which WILSON responded, “And no, I can’t do any more. I’m waaay in the hole right

now since I thought I was going to be the sole pharmacy 3 months ago.”

       43.     Also on February 25, 2020, Burgamy apologized for the delays and stated, “You

know I’ll take care of it” and “You’ll be sole pharmacy, you got my word.” Burgamy then inquired



                                                 16
    Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 17 of 22 PageID# 18



if anyone checked WILSON’s inventory, to which WILSON responded that once a year someone

checks the inventory and that a count is not conducted unless the computerized numbers look off.

WILSON warned Burgamy that the audit would occur in May, so WILSON needed “to have [his]

backlog cleared through the computer reporting system before then.”

       44.      On March 3, 2020, Burgamy asked WILSON to confirm that the door to the Victim

Pharmacy was made of glass, and reminded WILSON that Burgamy still needed the getaway map.

Burgamy also requested from WILSON more information on how the Victim Pharmacy was laid

out. Burgamy then wrote, “Here’s how I’m going to do it” and recounted his plan to WILSON,

including the need for a rental car, spray paint for the building, 2 large duffle bags for the meds,

and mentioned needing “2 rifles and 2 sidearms to ensure getting away and not getting caught” and

“4 maltov [sic] cocktails2 with gasoline and melted styrofoam with a rag and zippo lighter to ensure

no issues lighting them.” Burgamy went on to claim that he “Already [has] all gear” and sent

WILSON two images – an image of two masks and an image of what appears to be a car trunk full

of guns, a cropped version of which is set forth on the next page.




2
  Your affiant spoke with a Special Agent Bomb Technician (“SABT”) assigned to the FBI’s
Washington Field Office. The SABT provided the following description of a Molotov cocktail: a
Molotov cocktail is an incendiary device that is usually designed to be thrown at a target. It is
made by filling a breakable container with a flammable liquid such as gasoline. A material to act
as a wick is secured to the container. The wick is lit with a flame just prior to the device being
thrown. When the container breaks, the liquid is ignited and the burning effect spreads with the
liquid. The effects of a Molotov cocktail can be enhanced by the addition of certain materials to
the liquid. One of these materials is Styrofoam. When Styrofoam is added to gasoline in a Molotov
cocktail, the Styrofoam dissolves into a flammable jelly-like substance. When the Molotov
cocktail is thrown and the container breaks, this substance ignites and sticks to surfaces with an
extended burning time. This could potentially result in greater injury or damage to the target.
                                                 17
  Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 18 of 22 PageID# 19




       45.      Also on March 3, 2020, WILSON informed Burgamy that he had the getaway map,

and asked how WILSON should send it to Burgamy. Burgamy replied that WILSON could give it

to him via the encrypted chat application. Burgamy also asked WILSON about the organizational

set up of the Victim Pharmacy. WILSON described for Burgamy the layout of the pharmacy, noting

that WILSON cannot be sure since he had “only been in there once about 4 years ago.”

       46.      On March 4, 2020, WILSON sent Burgamy the requested getaway map with

manually drawn lines of at least two different colors, as well as text instructions that appear to have

been added to describe how Burgamy can quickly drive to the Kansas and Missouri borders

following the firebombing of the Victim Pharmacy. WILSON informed Burgamy that, “Mustache

is the [Victim] pharmacy, glasses are the cop shop.” The getaway map that WILSON sent to

Burgamy through encrypted channels is included on the next page.
                                                  18
 Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 19 of 22 PageID# 20




       47.     On March 9, 2020, Burgamy asked if WILSON had looked at his inventory and

whether WILSON could “do anything for our [racial slur omitted; possibly referring to Burgamy’s

alleged firebombing partner] before I come take care of that stuff for you?” WILSON responded,

“Yeah, I can get the adderall out tomorrow, but there’s nothing else I can do. I’m already so over

extended it’ll take me a couple of months post firewood just to get back to even.”

       48.     On March 13, 2020, Burgamy messaged WILSON to ask about the status of his

Adderall because “I need that to make the trip. Let me know when it’s supposed to be here.”

WILSON subsequently sent Burgamy an image of a FedEx tracking number ending in 9329. On

March 18, 2020, law enforcement observed the 9329 package being delivered to Burgamy’s

residence. Law enforcement also observed Burgamy take the package inside his residence.

       49.     On March 30, 2020, Burgamy sent WILSON the following message: “Regarding

Pharms. No way we can push one more order through until after this corona virus shit when we

                                               19
 Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 20 of 22 PageID# 21



can take other pharm out.” WILSON replied, “I have nothing to give him [referring to Burgamy’s

alleged firebombing partner]. If I was the only game in town then I’d be able to, but right now I

just don’t have any way to do it without getting caught.” Burgamy responded, “Kind of hard to

get out there are take care of competition with all this shit going on right now.” WILSON later

responded, “Ok. In 30 days I’ll have my numbers in order so even if they do audit me my shit will

be straight.”

       50.      On March 31, 2020, Burgamy and WILSON began speculating about a potential

threat of a certain individual speaking to the government about their planned firebombing attack.

Burgamy offered WILSON the following observation: “Bud I’ll be honest I’m not studied in how

that shit works. All I know if [sic] the feds don’t charge unless their shit sticks.” WILSON replied,

“I’m not worried. I’ll work double time to get my books in order just in case he drops my info,

but he won’t get any less time over it. And if they do come knocking, those FedEx boxes were

business books and gifts for your daughter.”

       51.      On April 2, 2020, WILSON sent a shipping manifest to Burgamy. The manifest

listed a number of controlled substances, to include 500x Oxy 30mg, 1000x Oxy 5-325, 2000x

Tramadol, 1000x Ambien, 1000x Hydro 7.5-325, 1000x Hydro 5-325, 1000x Hydro 10-325,

1000x Xanax 0.5 and 1000x Xanax 1. In his message to Burgamy, WILSON also included a

picture of a UPS shipping label. The shipper address was listed as Hyrum Wilson, Pharmwerks,

Inc, with the address of Hyrum’s Family Value Pharmacy. The recipient address was listed as

BWC Coastal Inc with Burgamy’s residence address.

       52.      Also on April 2, 2020, Burgamy provided WILSON with an image of one of

Burgamy’s life insurance policies. Burgamy requested WILSON to “put [the policy information]

in a safe place for me ok bud,” to which WILSON replied, “Ok, will do.”



                                                 20
 Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 21 of 22 PageID# 22



       53.     On April 9, 2020, law enforcement executed search warrants at Burgamy’s

residence and recovered a large amount of prescription medications that matched, at least in part,

the manifest provided by WILSON on April 2, 2020. Additionally, Burgamy admitted that

WILSON was his only supplier. Also located inside of Burgamy’s residence were the previously

described eight fully loaded firearms, to include firearms that matched the appearance of the

firearms depicted in the above-noted photographs that Burgamy shared with WILSON when

discussing and planning their firebombing plot. Burgamy also admitted to carrying a firearm either

on his person or in his vehicle while making drops of prescription drugs at post office boxes.

       54.     On April 13, 2020, Burgamy was ordered detained following a detention hearing,

conducted by video conference, in the U.S. District Court for the Eastern District of Virginia. The

government’s investigation of WILSON, Burgamy, and others remains ongoing.

                                        CONCLUSION

       55.     The foregoing demonstrates that there is probable cause to believe that, from at

least in or about October 2019 through April 2020, both dates being approximate, in the Eastern

District of Virginia and elsewhere, the defendant, HYRUM T. WILSON, unlawfully, knowingly,

and intentionally conspired with William Anderson Burgamy IV to distribute controlled

substances, including oxycodone and amphetamine, in violation of Title 21, United States Code,

Sections 841(a)(1) and 846. These prescriptions medications were unlawfully distributed through

the use of the Darknet by Burgamy to locations in the Eastern District of Virginia and elsewhere.

       56.     Furthermore, there is also probable cause to believe that, from at least in or about

October 2019 through April 2020, both dates being approximate, the defendant, HYRUM T.

WILSON, unlawfully, knowingly, and intentionally conspired with Burgamy to use fire and

explosives, including Molotov cocktails, to commit the above-described drug trafficking



                                                21
    Case 1:20-mj-00140-MSN Document 2 Filed 04/17/20 Page 22 of 22 PageID# 23



conspiracy, which occurred in the Eastern District of Virginia and elsewhere, in violation of Title

18, United States Code, Sections 844(h)(1) and (m).

        57.    Finally, there is also probable cause to believe that, from on or about October 2019

through on or about April 2020, both dates being approximate, the defendant, HYRUM T.

WILSON, did knowingly and unlawfully possess firearms in furtherance of the drug trafficking

conspiracy, which occurred in the Eastern District of Virginia and elsewhere, in violation of Title

18, United States Code, Section 924(c)(1)(A)(i).3

                                                      _________________________________
                                                      Samad D. Shahrani
                                                      Special Agent
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with Fed. R. Crim. Proc. 4.1 by telephone on April 17,
2020.
                     Digitally signed by Michael
                     S. Nachmanoff
                     Date: 2020.04.17 09:33:19
                     -04'00'
__________________________________
Hon. Michael S. Nachmanoff
United States Magistrate Judge


3
  See Pinkerton v. United States, 328 U.S. 640, 646–47 (1946) (holding fellow conspirators liable
for substantive offenses committed by a co-conspirator in furtherance of the conspiracy). Based
on my training and experience, and discussions with Assistant U.S. Attorney Raj Parekh, I know
that a defendant may be convicted of a § 924(c) charge on the basis of a co-conspirator's use of a
firearm “if the use was in furtherance of the conspiracy and was reasonably foreseeable to the
defendant.” (quoting United States v. Wilson, 135 F.3d 291, 305 (4th Cir. 1998)). Here, as
described above, Burgamy repeatedly told WILSON that he had stockpiled firearms to carry out
the firebombing plot. Burgamy also sent photographs of those firearms to WILSON. It was
therefore reasonably foreseeable to WILSON that firearms were being possessed in furtherance of
the drug conspiracy. Possessing firearms was also in furtherance of the drug conspiracy because
it was part of the firebombing plot, which was itself designed to increase drug sales. Furthermore,
Wilson regularly shipped prescription drugs to Burgamy’s residence, where Wilson knew that
Burgamy had amassed firearms while he was simultaneously selling the drugs and sharing the
profit with Wilson. Based on my training and experience, I know that firearms are often used to
protect or embolden drug traffickers and/or their illicit profits and businesses.


                                                22
